PER CURIAM.
James Clayton appeals an order denying his motion for post conviction relief pursuant to rule 3.850, Florida Rules of Criminal Procedure. The motion, filed on February 26, 1993, raised four grounds for relief: (1) that the defense attorney was ineffective because he did not keep his word that Appellant would receive a sentence of one year and one day; (2) that Appellant was not released from prison after 13-14 months under the control release program as promised by his attorney; (3) that the defense attorney was ineffective in failing to file an appeal as requested by Appellant; and (4) that the defense attorney made a misleading statement to Appellant about speaking to the prosecutor about Appellant’s case and coerced Appellant into entering the guilty pleas.
We find no error with respect to the first, second, and fourth grounds. However, the third ground, alleging that Appellant made a timely request for appeal that his attorney failed to honor, states a facially sufficient basis for relief pursuant to rule 3.850. Love v. State, 623 So.2d 1221 (Fla. 1st DCA 1993). We reverse and remand for further proceedings.
AFFIRMED in part, REVERSED in part, and REMANDED.
ZEHMER, C.J., and BOOTH and WOLF, JJ., concur.